                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

    AMERICAN ADVISORS GROUP,                               §
                                                           §
                                                           §   CIVIL ACTION NO. 5:19-CV-00071-RWS-CMC
                  Plaintiff,                               §
                                                           §
    v.                                                     §
                                                           §
    BARBARA ANN ROBINSON, LYNN                             §
    CARROL ROBINSON, JIMMY CARROL                          §
    ROBINSON,                                              §

                  Defendants.

                                                    ORDER
         The above-styled civil action was referred to United States Magistrate Judge Caroline M.

Craven pursuant to 28 U.S.C. § 636. The Magistrate Judge issued a Report and Recommendation,

recommending Plaintiff’s First Amended Motion for Default Judgment as to Defendants Barbara

Robinson, Jimmy Robinson and Lynn Robinson be denied without prejudice. Docket No. 39. The

Magistrate Judge further recommended the Court set aside the Clerk’s entry of default as to

Barbara Ann Robinson (Docket No. 10). Id.

         First, the Magistrate Judge found that Plaintiff American Advisors Group (“Plaintiff” or

“AAG”) could not show that entry of default as to Barbara Robinson was valid because such

default was based on the original complaint prior to Plaintiff filing its First Amended Complaint

(“FAC”). Docket No. 39 at 7. Further, the Magistrate Judge determined that, even if the Clerk’s

entry of default was valid, Plaintiff failed to show Barbara Robinson was not incompetent. 1 Id. at

8–9 (noting Plaintiff’s evidence indicates Barbara Robinson is suffering from dementia but does


1
 On January 13, 2020, Plaintiff filed a motion requesting the Court appoint a guardian ad litem to represent Barbara
Robinson’s interests in this case. Docket No. 40. The motion is pending before the Magistrate Judge.
not have a legal guardian). The Magistrate Judge concluded that, as to Barbara Robinson, Plaintiff

had not established the procedural requirements for entering default and default judgment would

be improper at this time.

        Turning to Jimmy Robinson and Lynn Robinson, the Magistrate Judge noted it is within

the Court’s discretion to deny entry of default judgment when other parties are litigating the merits

of the action. Id. at 9. However, finding that entry of default judgment against Jimmy and Lynn

Robinson could, at this time, prejudice co-defendant Barbara Robinson, the Magistrate Judge

recommended the Court deny the amended motion for default judgment without prejudice. Id.

The Magistrate Judge concluded as follows:

        Should AAG demonstrate it has properly served a copy of the FAC on Barbara
        Robinson and that Barbara Robinson has failed to plead or otherwise respond to the
        FAC, AAF may elect to file a further motion for Clerk’s entry of default under Rule
        55(a) with respect to Barbara Robinson, and, subsequently in compliance with the
        requirements of Rule 55(b), file a motion for default judgment with respect to the
        FAC as to all defendants. If AAG elects to file a further motion for default judgment
        with respect to the FAC, it shall include a complete and well-supported justification
        for the relief sought. Rather than include any request for attorney’s fees in any
        refiled motion for default judgment, AAG shall file a separate motion for attorney’s
        fees contemporaneously with any re-filed motion.


Id. at 10.
        No objections have been filed. Accordingly, Plaintiff is not entitled to de novo review by

the District Judge of the findings, conclusions and recommendations and, except upon grounds of

plain error, it is barred from appellate review of the unobjected-to proposed factual findings and

legal conclusions accepted and adopted by the district court. Douglass v. United Servs. Auto.

Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

agrees with the Magistrate Judge’s report. See United States v. Raddatz, 447 U.S. 667, 683 (1980)

(“[T]he statute permits the district court to give to the magistrate’s proposed findings of fact and

                                            Page 2 of 3
recommendations ‘such weight as [their] merit commands and the sounds discretion of the judge
     . . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). There being no grounds
warrants

of plain error or manifest injustice, the Court adopts the Magistrate Judge’s report (Docket No. 39)

as the opinion of this Court. Accordingly, it is hereby

        ORDERED that Plaintiff’s First Amended Motion for Default Judgment as to all

defendants (Docket No. 37) is DENIED WITHOUT PREJUDICE TO REFILING. It is further

        ORDERED that the Clerk’s Entry of Default as to Barbara Robinson (Docket No. 10) is

set aside.

        So ORDERED and SIGNED this 30th day of March, 2020.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
